DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the:
A water pump connected to the various fixtures
Deployment device
The deployment device moving the folding frame from a first position to a second position
Sink which folds about a hinge to an up position where it has a smaller profile and cannot receive water and to a down position where it cannot receive water (Claim 5)
Sink which folds about a hinge to an up position where it has a smaller profile and cannot receive water and to a down position where it can receive water
A toilet having a flush lever, water release valves and black water pipe connected to the water tank
The deployment device having a pump, fluid, reservoir, control valves, actuator, plurality of tubes and a plurality of seals
The deployment device being configured to move the various panels between open and closed positions in addition to moving the entire folding frame from a first position to a second position
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 5 is objected to because of the following informalities:
Regarding claim 5, it appears the phrase “water basic” should be “water basin”.
Appropriate correction is required.

Claim Interpretation
Claim 5 requires that a sink be moveable about a hinge to an up position and to a down position. The claim further requires that in the up position the basin cannot receive water and that in the down position the basin cannot receive water. Per the specification, Para. 0020, the sink basin can be moved “up and/or down into a folded position when the sink 7 is not in use”. As such the claim is being interpreted as requiring a sink basin capable of being folded upwards or being folded downwards and that after the upwards or downwards fold the basin is not capable of receiving water.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “generally connected…perpendicularly” in claim 1 is a relative term which renders the claim indefinite. The term “generally” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 2-10 are rejected due to their dependency from claim 1.

The term “generally in plane” in claim 1 is a relative term which renders the claim indefinite. The term “generally” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claims 2-10 are rejected due to their dependency from claim 1.

The term “generally connected…perpendicularly” in claim 11 is a relative term which renders the claim indefinite. The term “generally” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 12-16 are rejected due to their dependency from claim 11.

The term “generally in plane” in claim 11 is a relative term which renders the claim indefinite. The term “generally” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claims 12-16 are rejected due to their dependency from claim 11.

The term “generally connected…perpendicularly” in claim 17 is a relative term which renders the claim indefinite. The term “generally” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 18-20 are rejected due to their dependency from claim 17.

The term “generally in plane” in claim 17 is a relative term which renders the claim indefinite. The term “generally” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claims 18-20 are rejected due to their dependency from claim 17.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over KR20180120516 (Park) in view of US 2014/0345814 (Bar-lev), US 4,454,613 (Palmer) and CN110397311 (Tang).
	Regarding claim 1, Park discloses a system for a retractable folding bathroom comprising:
	a folding frame (10) having a front panel, top panel (24/30A/40A), floor panel (22/30B/40B), first side panel, second side panel (28) and back panel (50);
	wherein said top panel further comprises a top folding panel (30A/40A);
	wherein said floor panel is generally connected to said front panel perpendicularly (Fig. 2);
	wherein said floor panel comprises a folding floor panel (30B/40B);
	wherein said folding floor panel is generally in plane with said floor panel when placed in an open position (Fig. 2);
	wherein said first side panel is generally connected to said front panel perpendicularly;
	wherein an access panel (26) is generally in plane with said first side panel when placed in said open position;
	wherein said back panel generally connects to said top folding panel, folding floor, access panel and folding wall perpendicularly when placed in an open position;

    PNG
    media_image1.png
    410
    723
    media_image1.png
    Greyscale

	the bathroom further comprising a water tank (Translation Para. 0036) and a shower (Translation Para. 0038) with a shower curtain (23F) as well as water supply lines (Translation Para. 0035-0036 discusses supply and drain hoses for other fixtures, would be required for shower to function).
	Park, however, does not explicitly specify that the curtain is hung on a folding curtain rod, does not discuss a deployment device and does not explicitly disclose the inclusion of a water pump.
	Bar-lev teaches a foldable curtain rod (1’) configured to be placed in a folded position (Fig. 2B/9C/10D) or an extended position (Fig. 2A/9A/10A). 
	It would have been obvious to one of ordinary skill in the art to configure the shower curtain to be foldable between extended and folding positions, as taught by Bar-lev, so that when the shower is not in use additional floor space is available without the curtain blocking off a section of the room.
	Palmer teaches a portable bathroom structure comprising a sink (532), a shower (538), a toilet (540), a water tank (500/502), a water pump (524) and a water heater (544). The water pump moves water from the storage tank to the shower and other fixtures through water supply lines (C16 L25-46).
	It would have been obvious to one of ordinary skill in the art to provide a water pump, as taught by Palmer, to facilitate moving water from the storage tank to the fixtures requiring a water supply such as the shower.
	Tang teaches a mobile foldable structure (2) comprising a top panels (241/242), bottom panels (211/212) and side panels (221/222) which fold between an open and closed position. Tang further teaches the inclusion of a deployment device (1/3/4/5/6/23) including a device configured to move the folding frame from a first storage space location to a second expansion space location (hydraulic columns and cylinders 4/23/62 move the frame out of a central storage space into the surrounding area where the panels can be folded out/expanded).
	It would have been obvious to one of ordinary skill in the art to provide a deployment device, as taught by Tang, so that a user does not have to manually unpack and unfold the frame assembly.

	Regarding claim 2, Park states that the front panel and top panel are ‘fused’ together such that they are configured to create a ‘cab panel’ and that they define dimensions of the folding frame when placed in a closed position (Fig. 3 - dimensions of closed position determined by width of top and front panels).

	Regarding claim 3, Park does not explicitly state the inclusion of a water heater.
	Palmer teaches a portable bathroom structure comprising a sink (532), a shower (538), a toilet (540), a water tank (500/502), a water pump (524) and a water heater (544). Water is sent from the water tank, through the heater and to the sink or shower upon demand through water supply lines (C16 L25-46).
	It would have been obvious to one of ordinary skill in the art to provide a water heater, as taught by Palmer, to facilitate use of the shower and other fixtures in a more comfortable manner by facilitating temperature selection of the water.	

	Regarding claims 9-10, Tang further teaches that the deployment device comprises a pump, fluid, reservoir, control valves, user control, actuator connected to said pump via a plurality of tubes and a plurality of seals, the user control is operably connected to the control valves so that a user may input commands such that fluid is directed to the actuators which causes the folding frame to move between a storage location (all pieces packed into a central area) to an expansion location (all panels expanded outward) and which moves the frame between a closed and open position (all panels deployed/unfolded) (Translation Para. 0057 - the deployment device comprises hydraulic cylinders/columns 4/62/23 which are supplied with hydraulic fluid from a pump through a fluid circuit which would require a reservoir of fluid, seals and valves, an electric control box is provided for controlling the hydraulic system). 
	It would have been obvious to one of ordinary skill in the art to provide a hydraulic deployment device, such as that taught by Tang, so that a user does not have to physically rearranged all the panels to open or close the foldable frame.

	Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Bar-lev, Palmer and Tang as applied to claim 1 above, and further in view of FR2563417 (Tiberi).
Regarding claims 4-6, Park states the inclusion of a sink (42) with a faucet (Translation Para. 0035-0036 discusses connection to water supply lines which would require a faucet) which, as taught by Palmer, is connected to the water tank by the water pump via water supply lines. However Park is silent on whether or not the sink folds about a hinge.
Tiberi teaches a sink for a mobile dwelling which can be rotated upward about a first hinge (7) to an up position in which the basin can’t receive water and which can be rotated down about a second hinge (11) to a down position in which the basin can’t receive water (Fig. 4). The sink has a reduced profile when placed in the up position (the sink is vertical and as such does not project outwards into the room as much as when in a ‘use’ position).

    PNG
    media_image2.png
    540
    575
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art to provide a folding sink, such as that taught by Tiberi, so that a user can store the sink away when not in use thereby creating more usable area.

	Regarding claim 7, Park states that a toilet (23A) is provided on the floor panel.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Bar-lev, Palmer, Tang and Tiberi as applied to claim 7 above, and further in view of US 7,810,178 (Wajda).
	Regarding claim 8, Park states that the toilet is supplied with fresh water and provided with a black water pipe (Translation Para. 0035 - water pipe and drain pipes are connected to the toilet) to remove waste to a waste water tank (23D).
	However Park does not explicitly disclose the inclusion of a flushing lever and water release valves.
	Wajda teaches a toilet comprising a supply conduit (20), a plurality of water release valves (312/322) and flushing levers (210/220) which activate the water release valves.
	It would have been obvious to one of ordinary skill in the art to provide water release valves and flush lever with the toilet, as taught by Wajda, to facilitate user control over the timing and water quantity of flushes for water saving and comfort purposes.

Claims 11-13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Palmer, Tang and US 2,552,546 (Fergusson).
	Regarding claim 11, Park discloses a system for a retractable folding bathroom comprising:
	a folding frame (10) having a front panel, top panel (24/30A/40A), floor panel (22/30B/40B), first side panel, second side panel (28) and back panel (50);
	wherein said top panel further comprises a top folding panel (30A/40A);
	wherein said floor panel is generally connected to said front panel perpendicularly (Fig. 2);
	wherein said floor panel comprises a folding floor panel (30B/40B);
	wherein said folding floor panel is generally in plane with said floor panel when placed in an open position (Fig. 2);
	wherein said first side panel is generally connected to said front panel perpendicularly;
	wherein an access panel (26) is generally in plane with said first side panel when placed in said open position;
	wherein said back panel generally connects to said top folding panel, folding floor, access panel and folding wall perpendicularly when placed in an open position;

    PNG
    media_image1.png
    410
    723
    media_image1.png
    Greyscale

	the bathroom further comprising a water tank (Translation Para. 0036) and a sink (23B) as well as water supply lines that deliver water to the sink (Translation Para. 0035-0036 discusses supply and drain pipes for the sink and a toilet).
	Park, however, does not explicitly disclose the inclusion of a water pump for delivering water from the tank to the sink, does not disclose the inclusion of a deployment device and does not disclose that the sink is a folding sink.
	Palmer teaches a portable bathroom structure comprising a sink (532), a shower (538), a toilet (540), a water tank (500/502), a water pump (524) and a water heater (544). The water pump moves water from the storage tank to the shower and other fixtures through water supply lines (C16 L25-46).
	It would have been obvious to one of ordinary skill in the art to provide a water pump, as taught by Palmer, to facilitate moving water from the storage tank to the fixtures requiring a water supply such as the sink.
	Fergusson teaches a folding sink (40) having a water basin (Fig. 4), faucet (Fig. 4) and water supply lines (21/22). The sink folds about a hinge (41) between an up position in which it cannot receive water and a down position in which it can receive water, the sink having a smaller profile when in the up position compared to the down position (in the up position the sink is concealed within a wall while when in the down position the sink sticks out into the room).
	It would have been obvious to one of ordinary skill in the art to provide a folding sink, such as that taught by Fergusson, so that when the sink is not in use it can be folded out of the way to provide more usable floor space.
	Tang teaches a mobile foldable structure (2) comprising a top panels (241/242), bottom panels (211/212) and side panels (221/222) which fold between an open and closed position. Tang further teaches the inclusion of a deployment device (1/3/4/5/6/23) including a device configured to move the folding frame from a first storage space location to a second expansion space location (hydraulic columns and cylinders 4/23/62 move the frame out of a central storage space into the surrounding area where the panels can be folded out/expanded).
	It would have been obvious to one of ordinary skill in the art to provide a deployment device, as taught by Tang, so that a user does not have to manually unpack and unfold the frame assembly.

	Regarding claim 12, Park does not explicitly state the inclusion of a water heater.
	Palmer teaches a portable bathroom structure comprising a sink (532), a shower (538), a toilet (540), a water tank (500/502), a water pump (524) and a water heater (544). Water is sent from the water tank, through the heater and to the sink or shower upon demand through water supply lines (C16 L25-46).
	It would have been obvious to one of ordinary skill in the art to provide a water heater, as taught by Palmer, to facilitate use of the shower and other fixtures in a more comfortable manner by facilitating temperature selection of the water.

	Regarding claim 13, Park states that a toilet (23A) is provided on the floor panel.

	Regarding claims 15-16, Tang further teaches that the deployment device comprises a pump, fluid, reservoir, control valves, user control, actuator connected to said pump via a plurality of tubes and a plurality of seals, the user control is operably connected to the control valves so that a user may input commands such that fluid is directed to the actuators which causes the folding frame to move between a storage location (all pieces packed into a central area) to an expansion location (all panels expanded outward) and which moves the frame between a closed and open position (all panels deployed/unfolded) (Translation Para. 0057 - the deployment device comprises hydraulic cylinders/columns 4/62/23 which are supplied with hydraulic fluid from a pump through a fluid circuit which would require a reservoir of fluid, seals and valves, an electric control box is provided for controlling the hydraulic system). 
	It would have been obvious to one of ordinary skill in the art to provide a hydraulic deployment device, such as that taught by Tang, so that a user does not have to physically rearranged all the panels to open or close the foldable frame.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Palmer, Tang and Fergusson as applied to claim 13 above, and further in view of Wajda.
	Regarding claim 14, Park states that the toilet is supplied with fresh water and provided with a black water pipe (Translation Para. 0035 - water pipe and drain pipes are connected to the toilet) to remove waste to a waste water tank (23D). Palmer, as previously discussed, teaches the use of a water pump to deliver water from a tank to various fixtures.
	However Park does not explicitly disclose the inclusion of a flushing lever and water release valves.
	Wajda teaches a toilet comprising a supply conduit (20), a plurality of water release valves (312/322) and flushing levers (210/220) which activate the water release valves.
	It would have been obvious to one of ordinary skill in the art to provide water release valves and flush lever with the toilet, as taught by Wajda, to facilitate user control over the timing and water quantity of flushes for water saving and comfort purposes.

Claims 17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Tang.
	Regarding claim 17, Park discloses a system for a retractable folding bathroom comprising:
	a folding frame (10) having a front panel, top panel (24/30A/40A), floor panel (22/30B/40B), first side panel, second side panel (28) and back panel (50);
	wherein said top panel further comprises a top folding panel (30A/40A);
	wherein said floor panel is generally connected to said front panel perpendicularly (Fig. 2);
	wherein said floor panel comprises a folding floor panel (30B/40B);
	wherein said folding floor panel is generally in plane with said floor panel when placed in an open position (Fig. 2);
	wherein said first side panel is generally connected to said front panel perpendicularly;
	wherein an access panel (26) is generally in plane with said first side panel when placed in said open position;
	wherein said back panel generally connects to said top folding panel, folding floor, access panel and folding wall perpendicularly when placed in an open position;

    PNG
    media_image1.png
    410
    723
    media_image1.png
    Greyscale

	the bathroom further comprising a water tank (Translation Para. 0036) and a toilet (23A) as well as water supply lines that deliver water to the toilet (Translation Para. 0035-0036 discusses supply and drain pipes for the sink and a toilet).
	Park, however, does not disclose the inclusion of a deployment device.
	Tang teaches a mobile foldable structure (2) comprising a top panels (241/242), bottom panels (211/212) and side panels (221/222) which fold between an open and closed position. Tang further teaches the inclusion of a deployment device (1/3/4/5/6/23) including a device configured to move the folding frame from a first storage space location to a second expansion space location (hydraulic columns and cylinders 4/23/62 move the frame out of a central storage space into the surrounding area where the panels can be folded out/expanded).
	It would have been obvious to one of ordinary skill in the art to provide a deployment device, as taught by Tang, so that a user does not have to manually unpack and unfold the frame assembly.

	Regarding claims 19-20, Tang further teaches that the deployment device comprises a pump, fluid, reservoir, control valves, user control, actuator connected to said pump via a plurality of tubes and a plurality of seals, the user control is operably connected to the control valves so that a user may input commands such that fluid is directed to the actuators which causes the folding frame to move between a storage location (all pieces packed into a central area) to an expansion location (all panels expanded outward) and which moves the frame between a closed and open position (all panels deployed/unfolded) (Translation Para. 0057 - the deployment device comprises hydraulic cylinders/columns 4/62/23 which are supplied with hydraulic fluid from a pump through a fluid circuit which would require a reservoir of fluid, seals and valves, an electric control box is provided for controlling the hydraulic system). 
	It would have been obvious to one of ordinary skill in the art to provide a hydraulic deployment device, such as that taught by Tang, so that a user does not have to physically rearranged all the panels to open or close the foldable frame.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Palmer and Tang as applied to claim 17 above, and further in view of Wajda.
	Regarding claim 18, Park states the inclusion of a water tank, a toilet and supply lines connecting the water tank and toilet (Translation Para. 0035 - water pipe and drain pipes are connected to the toilet) as previously discussed but does not disclose the inclusion of a water pump, water release valves or a flushing lever.
	Palmer teaches a portable bathroom structure comprising a sink (532), a shower (538), a toilet (540), a water tank (500/502), a water pump (524) and a water heater (544). The water pump moves water from the storage tank to the shower and other fixtures through water supply lines (C16 L25-46).
	It would have been obvious to one of ordinary skill in the art to provide a water pump, as taught by Palmer, to facilitate moving water from the storage tank to the fixtures requiring a water supply such as the toilet.
	Wajda teaches a toilet comprising a supply conduit (20), a plurality of water release valves (312/322) and flushing levers (210/220) which activate the water release valves.
	It would have been obvious to one of ordinary skill in the art to provide water release valves and flush lever with the toilet, as taught by Wajda, to facilitate user control over the timing and water quantity of flushes for water saving and comfort purposes.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2020/0139873 (McGregor) is a folding enclosure installed onto the back of a truck.
US 10,654,426 (Keller) is a bathroom assembly comprising a toilet, sink, water tank and pump mounted into the back of a truck.
US 10,842,328 (Williams) is a toilet and shower combination comprising a folding shower curtain.
US 10,985,689 (Wickramasekera) is a collapsible shelter comprising a plurality of foldable panels and a bathroom with a toilet and shower.
US 11,338,744 (Randhawa) is an enclosed toilet system for a truck comprising a toilet and an extendable screen.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A ROS whose telephone number is (571)270-3577. The examiner can normally be reached Mon.-Fri. 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS A ROS/Examiner, Art Unit 3754                                                                                                                                                                                                        
/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754